Citation Nr: 1226593	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.  In September 2005, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In November 2006, May 2009, and in December 2010, the case was remanded for additional development.  In July 2010 and in February 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA). 

As an initial matter, the Board notes that the Veteran has diagnoses of psychiatric disabilities other than PTSD and must therefore consider the applicability of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  However, it also held that where there is a final agency decision denying a claim on a particular diagnosis and subsequently a new and different diagnosis is submitted for VA's consideration, the later diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See id. at 8 (distinguishing Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008)).  Here, because service connection for psychoneurosis was denied by a final Board decision in February 1971, and the Veteran subsequently requested service connection for PTSD, that is the only matter now before the Board.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has PTSD related to a stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  June 2003 and March 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The March 2008 letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in September 2003.  For reasons discussed below, the Board found the September 2003 VA examination inadequate and obtained medical advisory opinions from the VHA in August 2010 and in March 2012.  As will also be discussed in greater detail below, those opinions are adequate.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, specifically PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the Veteran's April 2003 claim for service connection for PTSD, he alleged that he currently suffered from such psychiatric disability as a result of having been sexually assaulted by a barracks mate while at Sheppard Air Force Base, Texas in July and/or August 1969.  To support his claim, he submitted a September 2005 lay statement from his cousin, Z.C.W., in which she stated, "This letter is to confirm that I witnessed the intense suffering that [the Veteran] endured at Sheppard Air Force Base in Texas in 1969.  This suffering was the result of the mental, emotional and physical abuse he encountered there."  A field examination was subsequently conducted in October 2009 to assess the veracity of Z.C.W.'s statements.  During this interview, Z.C.W. stated that although she had never lived or worked at Sheppard Air Force Base, and was not an eyewitness to the claimed events, she recalled visiting her family in 1970 and meeting the Veteran a few months after his separation from service.  At that time, he told her that his roommate in service had been physically abusive to him and that when he could not take any more of the abuse, he was admitted to the hospital where he was placed in the psychiatric infirmary.  Z.C.W. also noted that while the Veteran did not make a statement about being sexually abused, they did not discuss in details the nature of the abuse as it was obviously a painful subject for him to discuss.  Based on the foregoing, the Board finds that while the evidence of record does not corroborate the Veteran's claim of a sexual assault in service, there is credible corroborating evidence he suffered personal assaults in service.  However, the critical question in this case is whether the Veteran has the constellation of symptoms that would support a diagnosis of PTSD.  That is a medical question, and medical expertise is required to address it.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

July 1999 to December 2006 VA treatment records show that during this timeframe, the Veteran was treated regularly for various psychiatric disorders other than PTSD, including: organic mood disorder, organic personality disorder, anger/depression, personality disorder, organic affective disorder, and chronic anxiety.

In September 2003, the Veteran was afforded a VA psychiatric examination.  He reported that he had been treated for anxiety in service after having been sexually assaulted, and was shortly thereafter discharged.  He also reported a post-military stressor wherein he injured his head during a motor vehicle accident in 1972 and was in a coma for a month and a half.  Following a mental status examination, the examiner diagnosed PTSD.  The examiner did not, however, distinguish whether this diagnosis was based on the Veteran's in-service or postservice stressor.

In May 2009, the Board remanded this matter for another VA examination to determine whether the Veteran had PTSD resulting from exposure to a personal assault in service or whether it was due to his postservice motor vehicle accident.  The record shows that the RO attempted to schedule the Veteran for an examination; however, they were advised that he now resided in a nursing home, was unaware of his surroundings, and was unable to travel to a nearby VA Medical Center (VAMC) for an examination.  Likewise, the VAMC did not have any traveling examiners to examine the Veteran in the nursing home.

Because the record was unclear as to the exact nature and etiology for the Veteran's PTSD (to include whether he has such disability), in July 2010, the Board requested an opinion from the VHA.  In a response received in August 2010, a VA psychiatrist, Dr. J.J.L., who reviewed the claims file, opined that the Veteran did not have PTSD.  Dr. J.J.L. explained that three years after the Veteran separated from service, he was involved in a serious motor vehicle accident, sustaining skull and facial fractures, and was in a coma.  This type of tragic accident, with its physical and mental consequences, made it difficult to sort out what symptoms belonged to that event, and which ones related to his earlier emotional and mental problems (for which he was separated from service).  Nevertheless, it was Dr. J.J.L.'s opinion that the Veteran's presentation of psychiatric symptoms both in service and after service was not representative of PTSD.  

Regarding the Veteran's service, Dr. J.J.L. noted that the Veteran had a preexisting nervous condition at the time of his entrance into service.  Five months later, although he had managed to complete basic training, when presented with more challenging situations, his mental state began to deteriorate until he was finally admitted to a psychiatric ward with complaints of "anxiety, depression, anorexia, insomnia, trouble breathing, difficulty swallowing, constipation, [and] fear of death."  He was then medically discharged from service with the diagnosis of, "Hypocondriacal neurosis, chronic, moderate, in partial remission."  Dr. J.J.L. stated that these findings demonstrated an inability on the part of the Veteran to adapt to the requirements of military service.  It was not his opinion that these findings demonstrated an onset of PTSD, and noted that "when [the Veteran] had an opportunity [in service] to relate to and speak with multiple mental health professionals, he never discussed any personal concerns or stresses, let alone having been assaulted sexually or otherwise, and he agreed to be discharged from the service back into civilian life as was the decision of the Medical Board."

Dr. J.J.L. noted that after service the Veteran's first record of psychiatric treatment was in March 1970.  Since then, he had been followed in VA outpatient treatment for many years.  Upon review of these records, Dr. J.J.L. stated that it was his medical opinion that the Veteran suffered from a lifelong condition that was better understood as schizoid personality disorder.  Dr. J.J.L. acknowledged the diagnosis of PTSD by the September 2003 VA examiner, but indicated that this was based on an inaccurate understanding of the Veteran's psychiatric history.  Specifically, Dr. J.J.L. noted that an element of PTSD is a person's response which involves intense fear, helplessness, or horror, and stated, "This basic evidence is missing from the record, either at the time of the alleged event (a series of homosexual attacks by a fellow airman lasting for two weeks), or in subsequent examination of the veteran."  He also noted that the September 2003 VA examiner made the statement that the Veteran was "getting treatment for PTSD," when in fact his outpatient treatment records showed that he was receiving treatment for "similar symptoms and attitudes to those that plagued him prior to his entering the service . . . ."  For these reasons, Dr. J.J.L. disagreed with diagnosis of PTSD.

Subsequent to Dr. J.J.L.'s August 2010 opinion, additional records were received from the Veteran's nursing home (where he currently resides).  In February 2012, these voluminous records were forwarded to Dr. J.J.L. for his review and a supplemental opinion.  In March 2012, Dr. J.J.L. stated that he had reviewed the additional information and was "at a loss to find any clinical evidence for a diagnosis of service connected PTSD in his particular case."  He noted that "[n]either the veteran nor any of the large number of physicians, nurses, psychologists, social workers, attendants and other staff people trying to be of assistance to him ever mention such a concern."  He then highlighted certain examples from the Veteran's treatment records to show that on various occasions when he has been evaluated for psychiatric symptoms, the Veteran never complained of PTSD or any personal assaults in service.  Instead, he attributed many of his anger and other problems to his motor vehicle accident and head injury.  Dr. J.J.L. concluded his supplemental opinion by stating:

It is my final conclusion again, based on the facts and circumstances related, my own long experience as a psychiatrist, and within the realm of medical certainty, that there was never any evidence of service related PTSD.  During his long stay in the rehab facility, the veteran continued to show the marginal adjustment behavior he had exhibited in his short unsuccessful Air Force stint, and in most areas of a not very happy life, all of his many day to day problems made worse by the mental and physical damage from the car wreck, and the eventual development of a multi-factorial dementia, all of this outside his service experience.

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  As Dr. J.J.L.'s opinions are accompanied by expression of a more complete awareness of the Veteran's medical history and clinical data, and include detailed explanation of the rationale for the opinions (identifying the specific symptoms found lacking for a PTSD diagnosis), and include comments on the other opinions already of record, the Board finds these opinions more probative than the essentially bare conclusions of the September 2003 VA examiner, and persuasive.  Significantly, while the September 2003 VA examiner offered a diagnosis of PTSD, as was discussed above, it is not clear whether this diagnosis was based on an event or events in service or the postservice motor vehicle accident; furthermore, the examiner did not report the presence of the symptoms required for a diagnosis of PTSD in accordance with DSM-IV, as required under 38 C.F.R. § 4.125 (that Dr. J.J.L. found were lacking) and the opinion was based (at least in part) on an inaccurate factual background.  See also August 2010 VHA medical advisory opinion.  Dr. J.J.L.'s opinion, on the other hand, is supported by the record which includes treatment records (including psychiatric treatment records) which are all silent for any complaints, findings, treatment, or diagnosis of PTSD.

In summary, the preponderance of the evidence is against a finding that the Veteran has PTSD.  Consequently, the preponderance of the evidence is against the Veteran's claim, and the appeal in the matter must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


